         Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                    §
In re:                                              §   Chapter 11
                                                    §
                                                    §   Case No. 19-33395 (MI)
LEGACY RESERVES INC., et al.,1                      §
                                                    §   (Jointly Administered)

                  Debtors.                          §
                                                        (Emergency Hearing Requested)
                                                    §
                                                    §

                     EMERGENCY MOTION OF THE OFFICIAL
                   COMMITTEE OF UNSECURED CREDITORS TO
              CONTINUE DEBTORS’ DISCLOSURE STATEMENT HEARING

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE MOTION,
YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND
THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS** OF THE DATE THIS WAS
SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU
DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
**EMERGENCY RELIEF HAS BEEN REQUESTED. A TELEPHONIC HEARING2 WILL BE CONDUCTED ON
AUGUST 21, 2019 AT 2:00 PM CENTRAL TIME TO SET THIS MOTION FOR HEARING. IF YOU OBJECT TO
THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT WARRANTED,
YOU MUST EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF
REQUESTED. REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




1        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, as applicable, are: Legacy Reserves Inc. (9553); Legacy Reserves GP, LLC (1065);
         Legacy Reserves LP (1069); Legacy Reserves Finance Corporation (1181); Legacy Reserves Services LLC
         (2710); Legacy Reserves Operating LP (7259); Legacy Reserves Energy Services LLC (1233); Legacy
         Reserves Operating GP LLC (7209); Dew Gathering LLC (4482); Pinnacle Gas Treating LLC (3711);
         Legacy Reserves Marketing LLC (7593). The location of the Debtors’ service address is: 303 W. Wall St.,
         Suite 1800, Midland, TX 79701.
2
         Instructions to access the hearing telephonically can be found on the Court’s website at:
         https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-marvin-isgur


                                                                                                     4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 2 of 16



       The Official Committee of Unsecured Creditors (the “Committee”), duly appointed in

the Chapter 11 cases of Legacy Reserves Inc. and its affiliated debtors and debtors-in-possession

(collectively, the “Debtors”), by and through its undersigned counsel, submit this motion (the

“Motion”) pursuant to 11 U.S.C. § 105(a) and Federal Rule of Bankruptcy Procedure 9006(b), to

continue the hearing on the Disclosure Statement for the Joint Chapter 11 Plan of

Reorganization for Legacy Reserves Inc. and Its Debtor Affiliates [Docket No. 373] (the

“Disclosure Statement”) and (ii) the Debtors’ Motion for Entry of an Order (I) Approving the

Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Voting Procedures

With Respect to Confirmation of the Proposed Joint Chapter 11 Plan of Reorganization For

Legacy Reserves Inc. and its Debtor Affiliates, (III) Approving the Forms of Ballots and Notices

in Connection Therewith, (IV) Approving the Rights Offering Materials, (V) Scheduling Certain

Dates with Respect Thereto, and (VI) Granting Related Relief [Docket No. 344] (the “Disclosure

Statement Motion”) and continuing the hearing at which the Court will consider approval of the

Disclosure Statement and the other relief requested in the Disclosure Statement Motion which is

currently noticed for September 10, 2019 at 10:00 a.m. prevailing Central Time (the “Disclosure

Statement Hearing”).3 In further support of this Motion, the Committee respectfully states as

follows:

                                   PRELIMINARY STATEMENT

       1.      A genuine emergency exists because the Debtors, GSO, the Ad Hoc Group of

Senior Noteholders and their respective financial advisors are not providing prompt discovery

responses and have sought to limit the timing of discovery in a manner that prevents the



3      Capitalized terms used in this Objection but not otherwise defined shall have the meaning ascribed to them
       in the Joint Chapter 11 Plan Of Reorganization For Legacy Reserves Inc. And Its Debtor Affiliates [Docket
       No. 372] (the “Plan”) and the Disclosure Statement.
                                                      2
                                                                                                 4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 3 of 16



Committee from providing a fulsome response to the Disclosure Statement. The Committee’s

objection is due September 3. Accordingly, a genuine emergency justifies consideration of this

Motion to avoid substantial prejudice to the Committee and its constituency.

       2.      The Committee seeks a continuance of the September 10 Disclosure Statement

Hearing because of the Debtors’, GSO, the Ad Hoc Group of Noteholders and their respective

financial advisors’ attempts to undermine the Committee’s reasonable request and

Congressionally mandated duty to conduct discovery in advance of the Disclosure Statement

Hearing. In short, the parties to the Global RSA have scheduled the Disclosure Statement

Hearing on the shortest permitted notice and then refused to produce documents and witnesses in

response to the Committee’s request in advance of that hearing. Indeed, in an effort to foreclose

any discovery before the Disclosure Statement Hearing, the RSA Parties have threatened to

withhold from future depositions any witnesses deposed prior to the Disclosure Statement

Hearing.

       3.      The Bankruptcy Code specifically delineates the Committee’s rights to

“investigate the acts, conduct, assets, liabilities, and financial condition of the debtor, the

operation of the debtor’s business and the desirability of the continuance of such business, and

any other matter relevant to the case or to the formulation of a plan[.]” 11 U.S.C. § 1103(c)(2). In

furtherance of its duties, the Committee needs sufficient time to receive, review, and digest

information relevant to the adequacy of the Disclosure Statement and the confirmability of the

Plan. However, the Debtors, GSO, the Ad Hoc Group of Noteholders and their respective

financial advisors for these parties have refused to comply with the Committee’s reasonable

request to provide documents and make witnesses available for depositions on a schedule




                                                 3
                                                                                      4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 4 of 16



allowing sufficient time for the Committee to formulate an opinion on the Disclosure Statement

in advance of the Disclosure Statement Hearing.

       4.      Moreover, the Debtors’ financial advisor, Perella Weinberg Partners (“PWP”),

who prepared the Valuation Analysis attached to the Disclosure Statement in support of the Plan,

and who will likely attempt to submit expert testimony in support of the Valuation Analysis, has

yet to be retained and may in fact be impermissibly conflicted. At the July 31 - August 1, 2019

hearing on PWP’s retention application, the Court instructed PWP to confer with the Committee

on resolution of the issues regarding PWP’s lack of disclosure after adjourning the hearing.

Despite the Court’s clear instruction, PWP has not reached out to the Committee to resolve this

key issue. As the Court stated, and the Committee is well aware, “if it turns out that [PWP is] not

disinterested, then it’s a big problem[.]”

       5.      The information sought by the Committee is not trivial—it goes to the heart of the

Plan and the events that led to the construction of the Initial RSA and Global RSA. Further, the

Committee is being asked to formulate its position on the Disclosure Statement without having a

meaningful chance to investigate issues that may have a material impact on both the adequacy of

the Disclosure Statement and the confirmability of the Plan. These include, amongst other issues

(i) the formulation of the Initial RSA, Global RSA and the Plan; (ii) the Valuation Analysis

prepared by PWP, who has not been retained and may be conflicted; (iii) the broad releases

contemplated under the Plan; and (iv) the Rights Offering made available to GSO and the Ad

Hoc Group of Noteholders.

       6.      By not allowing for reasonable discovery or depositions before the Disclosure

Statement Hearing the Debtors seek to avail themselves of the benefits of the Bankruptcy Code

but without the Committee’s statutorily mandated oversight. The Court should not allow such


                                                4
                                                                                     4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 5 of 16



behavior. The Committee must be permitted to collect and analyze all of the pertinent facts,

discuss relevant issues, and formulate its positions, all to advise the Court of the Committee’s

concerns, objections, or support of the Disclosure Statement and Plan. As this Court noted at the

hearing on August 1, 2019, “[t]he system is working the way it’s supposed to work” when the

Committee raises difficult questions and prosecutes them in a professional manner.

       7.      The Committee remains hopeful that it will be able to reach a consensual solution

that maximizes value for all stakeholders and avoids unnecessary and costly litigation. Thus, the

Committee commits to work as promptly as possible to move these cases forward once it has all

of the information necessary for it to comply with its statutory duties. However, the timing is

largely within the control of the Debtors, GSO, the Ad Hoc Group of Noteholders and the

respective financial advisors of these parties who, to date, have failed to supply the necessary

information to the Committee on a customary schedule.

       8.      Accordingly, the Committee requests that the Court continue the Disclosure

Statement Hearing to a date that is at least twenty-one (21) days after the Debtors, GSO, the Ad

Hoc Group of Noteholders and their respective financial advisors have complied with the

Committee’s discovery request and produced the required witnesses for depositions.

             JURISDICTION, VENUE AND STATUTORY BASIS FOR RELIEF

       9.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Order of Reference to Bankruptcy Judge from the United States District Court for the Southern

District Texas, dated May 24, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       10.     The statutory bases for the relief requested in this Motion are section 105(a) and

of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) and Rule 9006 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).


                                               5
                                                                                     4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 6 of 16



                                        BACKGROUND

  I.   General Case Background.

       11.     On June 18, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions under Chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtors have

continued to operate and manage their businesses as debtors-in-possession pursuant to

Bankruptcy Code Sections 1107(a) and 1108.

       12.     On July 3, 2019, the Office of the United States Trustee appointed the Committee.

See Notice of Appointment of Committee of Unsecured Creditors [Docket No. 179]. The

Committee’s membership presently consists of: (i) Wilmington Trust, National Association, in

its capacity as indenture trustee for the Senior Notes; (ii) Dalton Investments, LLC; (iii) John M.

Dinkel; and (iv) Nicholas Mumford.

 II.   The Plan and Disclosure Statement.

       13.     On August 2, 2019, the Debtors filed their Joint Chapter 11 Plan Of

Reorganization For Legacy Reserves Inc. And Its Debtor Affiliates [Docket No. 342] and the

Disclosure Statement for the Joint Chapter 11 Plan of Reorganization for Legacy Reserves Inc.

and Its Debtor Affiliates [Docket No. 343].

       14.     On August 18, 2019, the Debtors filed the revised Plan and Disclosure Statement

to include for the first time, and amongst other things, the Valuation Analysis prepared by

Perella Weinberg Partners LP (“PWP”) and its affiliate Tudor Pickering Holt & Co. (“TPH”),

Liquidation Analysis and Financial Projections.

III.   PWP Retention Application.

       15.     On July 2, 2019, the Debtors filed the application to retain PWP as the Debtors’

financial advisor [Docket No. 174] (the “PWP Retention Application”). The Committee

                                                  6
                                                                                     4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 7 of 16



objected to the PWP Retention Application [Docket No. 288] due to, inter alia, PWP’s failure to

comply with the Bankruptcy Rules requiring a disclosure of connections with certain case

parties, including GSO, the Plan Sponsor. In an attempt to address the Committee’s concerns,

PWP provided further disclosure in the amended and restated declaration of Kevin M. Cofksy

[Docket No. 293]. On July 31 and August 1, 2019, the Court held a hearing on the PWP

Retention Application and thereafter continued the hearing without date (the “PWP Retention

Hearing”).

       16.     At the PWP Retention Hearing, and in light of the concerns raised by the

Committee, the Court recommended that the parties re-notice the PWP Retention Hearing on an

expedited basis and suggested that PWP’s counsel “confer [with] the Committee” on an

appropriate protocol to address the Bankruptcy Rule disclosure issues. See Transcript regarding

Hearing Held August 1, 2019 (excerpt attached at Exhibit A hereto), at 63:20-21. Despite the

Court’s suggestion, PWP’s counsel has not contacted Committee counsel to resolve the

significant disclosure issues.

IV.    The Committee’s Discovery Request.

       17.     On July 15, 2019, the Committee served the Debtors and PWP with its first set of

requests for production of documents. On July 26, 2019, the Committee served the Debtors with

its second set of requests for production of documents. On August 8, 2019, and in connection

with the Disclosure Statement Hearing, the Committee served requests for production of

documents on the Debtors, PWP, GSO Capital Partners and certain affiliates (“GSO”), PJT

Partners (“PJT”), the Ad Hoc Group of Holders Of Legacy Reserves LP’s 8% Senior Notes Due

2020, Legacy Reserves LP’s 6.625% Senior Notes Due 2021, and/or Legacy Reserves LP’s 8%

Convertible Senior Notes Due 2023 (the “Ad Hoc Group of Noteholders”), and Houlihan

                                               7
                                                                                  4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 8 of 16



Lokey Capital, Inc. (“Houlihan” and together with the Debtors, PWP, GSO PJT, the Ad Hoc

Group of Noteholders, the “Parties”) (the “Disclosure Statement Document Requests”).

       18.    On August 8, 2019, and in connection with the Disclosure Statement Hearing, the

Committee noticed Rule 30(b)(6) of the Federal Rule of Civil Procedure depositions of the

Debtors, PWP, GSO, PJT, the Ad Hoc Group of Noteholders and Houlihan. On even date, the

Committee also noticed depositions of Kevin M. Cofsky of PWP and the Debtors’ Chief

Executive Officer, James Daniel Westcott (the “Noticed Disclosure Statement Depositions”).

       19.    Pursuant to the Disclosure Statement Document Requests and the Noticed

Disclosure Statement Depositions, the Committee proposed the following schedule, in advance

of the objection deadline of September 3, 2019 and the Disclosure Statement Hearing on

September 10, 2019 (the “Committee’s Discovery Schedule”).

 Date                                   Event
 August 21, 2019                        Parties shall complete production of document
                                        requests in response to the Committee’s Documents
                                        Requests
 August 27, 2019 at 9:00 am ET          Deposition of Debtor by Rule 30(b)(6)
                                        representative
 August 27, 2019 at 1:00 pm ET          Deposition of PWP by Rule 30(b)(6) representative
 August 28, 2019 at 9:00 am ET          Deposition of GSO by Rule 30(b)(6) representative
 August 28, 2019 at 1:00 pm ET          Deposition of PJT by Rule 30(b)(6) representative
 August 29, 2019 at 9:00 am ET          Deposition of the Ad Hoc Group of Senior
                                        Noteholders by Rule 30(b)(6) representative
 August 29, 2019 at 1:00 pm ET          Deposition of Houlihan by Rule 30(b)(6)
                                        representative
 August 30, 2019 at 9:00 am ET          Deposition of James Daniel Westcott
 August 30, 2019 at 1:00 pm ET          Deposition of Kevin M. Cofsky


       20.    On August 12, 2019, and in response to the Committee’s Disclosure Statement

Document Requests and the Noticed Disclosure Statement Depositions, the Debtors circulated a

proposed plan confirmation discovery schedule order for the Disclosure Statement Hearing and


                                             8
                                                                                4813-4357-2642.v2
       Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 9 of 16



Plan Confirmation (the “Proposed Scheduling Order”). The Debtors proposed the following

plan confirmation schedule (the “Confirmation Schedule”).

 Date                                       Event
 September 3, 2019                          Parties shall serve any document requests in
                                            connection with Plan Confirmation (the
                                            “Confirmation Document Requests”)
 September 10, 2019                         Parties shall substantially complete production of
                                            document requests in response to Confirmation
                                            Documents Requests
 September 26, 2019                         Cutoff for fact discovery, including the completion
                                            of any fact depositions.
 October 2, 2019                            Parties shall serve any initial expert reports
 October 9, 2019                            Parties shall serve any rebuttal expert reports
 October 14, 2019                           Parties shall complete any expert depositions
 October 21, 2019                           Parties shall exchange final witness and exhibit list

 V.    The Meet and Confer.

       21.     On August 19, 2019, the Committee, the Debtors, GSO, and PWP met and

conferred regarding the Committee’s Discovery Schedule and Confirmation Schedule. At the

meet and confer, counsel to the Debtors, GSO and PWP (the “Participating Parties”) stated

they would not complete the production of documents in advance of the Noticed Disclosure

Statement Depositions and the production would only begin on or after the Committee’s August

21, 2019 deadline for the completion of document production.

       22.     The Participating Parties did not commit to providing witnesses for the Noticed

Disclosure Statement Depositions and did not provide alternative dates when witnesses may be

available for deposition. The Participating Parties also stated that if witnesses were provided for

the Noticed Disclosure Statement Depositions, they would not be provided again in advance of

Plan Confirmation.

       23.     To date, the Debtors have produced approximately 54 documents responsive to

the Disclosure Statement Document Requests. The last production of documents from the

                                                9
                                                                                     4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 10 of 16



Debtors responsive to the Disclosure Statement Document Requests was produced

approximately two (2) weeks ago on August 8, 2019. PWP, GSO, PJT, the Ad Hoc Group of

Noteholders and Houlihan have not produced any documents responsive to the Disclosure

Statement Document Requests.

VI.    Delayed Discovery Necessitates The Continuance.

       24.      The critical information which the Committee has not received from the Parties is

identified in the chart below.

Request      General Topic                                        Committee’s Comment
No.
1.           Documents and communications relating to the The Debtors have produced
             formulation of the Plan, including negotiations with marketing process materials,
             Supporting Creditors.                                presentation materials, and
                                                                  board minutes but have not
                                                                  substantially complied with
                                                                  the Committee’s request.
2.           Documents and communications relating to the The Parties have not
             Global RSA and the Initial RSA, including the substantially complied with
             Rights     Offering,    Backstop     Commitments, the Committee’s request.
             Incremental Equity Investment, Exit Facility, the
             New Exit Note, draft versions of the Global RSA
             and the Initial RSA, term sheets, board
             presentations and any communications regarding
             the Global RSA and the Initial RSA.
3.           Documents and communications relating to the The Parties have not
             Debtors’ solvency.                                   substantially complied with
                                                                  the Committee’s request.
4.           Documents and communications relating to the The Parties have not
             Valuation Analysis.                                  substantially complied with
                                                                  the Committee’s request.
5.           Documents and communications relating to the The Parties have not
             Liquidation Analysis.                                substantially complied with
                                                                  the Committee’s request.
6.           Documents and communications relating to the The Parties have not
             Debtors’ pre-petition efforts to restructure their substantially complied with
             debt, including the marketing process ran by the the Committee’s request.
             Debtors’ financial advisors.
7.           Documents and communications relating to any The Parties have not
             valuation analysis conducted by the Debtors.         substantially complied with
                                                                  the Committee’s request.
                                                10
                                                                                    4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 11 of 16



Request      General Topic                                           Committee’s Comment
No.
8.           Documents and communications relating to the The Parties have not
             price of oil, natural gas, and other hydrocarbons.  substantially complied with
                                                                 the Committee’s request.
9.           Documents and communications relating to actual The Parties have not
             or projected financial performance.                 substantially complied with
                                                                 the Committee’s request.
10.          Documents and communications relating to The Parties have not
             contemplated sales, dispositions and financings of substantially complied with
             the Debtors’ assets.                                the Committee’s request.
11.          Documents and communications relating to the The Parties have not
             recovery of the Debtors’ creditors.                 substantially complied with
                                                                 the Committee’s request.
12.          Documents and communications relating to the The Parties have not
             Releases.                                           substantially complied with
                                                                 the Committee’s request.
13.          Documents and communications relating to the The Parties have not
             impact of the Plan on any unsecured creditor of the substantially complied with
             Debtor.                                             the Committee’s request.
14.          Documents and communications relating to PWP PWP has not substantially
             connections to any case party.                      complied with the
                                                                 Committee’s request.


                                           ARGUMENT

       25.      Bankruptcy Code Section 105(a) grants broad authority and discretion for this

Court to take such actions and implement such procedures as are necessary to enforce the

provisions of the Bankruptcy Code. Furthermore, Bankruptcy Rule 9006(b) gives this Court

broad discretion to enlarge for “cause” the time period in which actions may be taken under the

Bankruptcy Code, the Bankruptcy Rules and Orders of this Court.

       26.      As contemplated by the Bankruptcy Code, official committees are intended to

play a central role in business reorganizations. See Matter of Advisory Comm. of Major Funding

Corp., 109 F.3d 219, 224 (5th Cir. 1997) (“Creditor Committees have the responsibility to

protect the interest of the creditors; in essence, the function of a creditors’ committee is to act as

a watchdog on behalf of the larger body of creditors which it represents.”); Philip v. L.F.
                                                 11
                                                                                        4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 12 of 16



Rothschild Holdings (In re L.F. Rothschild Holdings), 163 B.R. 45, 49 (S.D.N.Y. 1994) (quoting

In re Penn-Dixie Indus., Inc., 9 B.R. 941, 944 (S.D.N.Y. 1981) (“The Bankruptcy Code

contemplates a significant and central role for committees in the scheme of a business

reorganization.”). Section 1103 of the Bankruptcy Code expressly authorizes an official

committee to “investigate the acts, conduct, assets, liabilities, and financial condition of the

debtor, the operation of the debtor’s business . . . and any other matter relevant to the case or to

the formulation of a plan.” 11 U.S.C. § 1103(c)(2). As such, the Committee is “expressly

authorized by statute to investigate the assets and liabilities of the debtor, and is empowered to

perform such other services as are in the interests of unsecured creditors generally.” In re Dewey

& Leboeuf LLP, No. 12-12321 MG, 2012 WL 5985445, at *3 (Bankr. S.D.N.Y. Nov. 29, 2012).

       27.      Specifically, official committees are meant to be indispensable participants in

the formulation of a reorganization plan as they speak for groups of creditors with shared

interests. See H.R. Rep. No. 95-595, at 235 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6194.

The investigative powers afforded to official committees under Bankruptcy Code Section

1103(c)(2) are central to their ability to fulfill their statutory duties by making an informed

decision about the feasibility of a plan and whether it is in the best interests of the particular

committee's constituency. See Collier on Bankruptcy, § 1103.5[1](5)(d) (16th ed.) (“A

committee’s role in the plan process is probably its most important in any case. The legislative

history to section 1103 makes it clear that Congress envisioned that an official committee is

intended to be the party that negotiates a chapter 11 plan on behalf of its constituency”).

       28.     Together with the right and duty of an official committee to participate in the

formulation of a plan goes its right and duty to make sure that a disclosure statement contains

adequate information with respect to the matters of interest to the committee’s constituency. See,


                                                 12
                                                                                       4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 13 of 16



e.g., In re A.C. Williams Co., 25 B.R. 173, 177 (Bankr. N.D. Ohio 1982) (stating that “it was the

intent of Congress that a creditors’ committee be active. The creditors’ committee has the duty to

consult with the debtor/debtor-in-possession regarding the disclosure statement”).

       29.     Despite clear Congressional intent of the Committee to carry out its oversight

duties regarding the adequacy of a disclosure statement in the formulation of a plan, the

Confirmation Schedule attempts to shackle the Committee’s opportunity to perform its statutory

duties to the Debtors’ unsecured creditors. The Committee is being told to formulate its position

on the Disclosure Statement without having a meaningful chance to investigate issues that may

have a material impact on both the adequacy of the Disclosure Statement and the confirmability

of the Plan.

       30.     As discussed herein, there are numerous issues that need to be thoroughly

investigated by the Committee before it can formulate an informed position with respect to the

Debtors’ request for approval of the Disclosure Statement. These include, amongst other issues

(i) the formulation of the Initial RSA, Global RSA and the Plan; (ii) the Valuation Analysis

prepared by PWP, who has not been retained and may be conflicted; (iii) the broad releases

contemplated under the Plan; and (iv) the Rights Offering made available to GSO and the Ad

Hoc Group of Noteholders.

       31.     The Debtors have crafted a Confirmation Schedule designed to override the

Committee’s functions and prevent the Committee from conducting necessary and reasonable

discovery before the Disclosure Statement Hearing. However, the Committee must be permitted

to perform its Congressionally mandated obligations. Further, given the Committee’s outstanding

discovery requests from the Parties, the unwillingness of the Debtors to provide a consensual




                                               13
                                                                                     4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 14 of 16



extension reflects their apparent lack of appreciation of the all-important role the Committee

should play in these cases generally and in the plan process in particular.

       32.     Moving forward with the Disclosure Statement Hearing in the current case

posture will result in an unnecessary waste of estate resources. The Committee’s request for a

continuance under these circumstances is unremarkable and will enable the Committee to

conduct the requisite investigation of the negotiations surrounding the Global RSA, the Initial

RSA, the Debtors’ assets, liabilities, and conduct. Only following this investigation can the

Committee exercise its statutory right to formulate its position on the Disclosure Statement and

either support the Plan or seek another path for the Debtors reorganization.




                             [Remainder of Page Intentionally Blank]




                                                14
                                                                                  4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 15 of 16



                                         CONCLUSION

       WHEREFORE, for the foregoing reasons, the Committee respectfully requests that the

Court continue the Disclosure Statement Hearing with the proposed order attached and grant

such other relief as this Court deems just and proper.

Dated: August 20, 2019
       Houston, Texas
                                                  Respectfully submitted,
                                                  By: /s/ Hugh M. Ray, III

                                                   PILLSBURY WINTHROP SHAW
                                                   PITTMAN LLP
                                                   Hugh M. Ray, III (State Bar No. 24004246)
                                                   Two Houston Center
                                                   909 Fannin, Suite 2000
                                                   Houston, TX 77010-1028
                                                   Telephone: (713) 276-7600
                                                   Email: hugh.ray@pillsburylaw.com
                                                   - and -
                                                   BROWN RUDNICK LLP
                                                   Robert J. Stark (admitted pro hac vice)
                                                   Bennett S. Silverberg (admitted pro hac vice)
                                                   Andrew M. Carty (admitted pro hac vice)
                                                   Uchechi Egeonuigwe (admitted pro hac vice)
                                                   Seven Times Square
                                                   New York, NY 10036
                                                   Telephone: 212-209-4800
                                                   Email: rstark@brownrudnick.com
                                                   bsilverberg@brownrudnick.com
                                                   acarty@brownrudnick.com
                                                   uegeonuigwe@brownrudnick.com
                                                   -and -
                                                   Jeffrey L. Jonas (admitted pro hac vice)
                                                   James Stoll (pro hac vice pending)
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   Telephone: 617-856-8200
                                                   Email: jjonas@brownrudnick.com
                                                   Email: jstoll@brownrudnick.com

                                                  Counsel for the Official Committee of
                                                  Unsecured Creditors
                                                15
                                                                                     4813-4357-2642.v2
      Case 19-33395 Document 378 Filed in TXSB on 08/20/19 Page 16 of 16




                                CERTIFICATE OF SERVICE
        I hereby certify that, on August 20, 2019, a true and correct copy of the foregoing was
served via email through the Bankruptcy Court's Electronic Case Filing System on the parties
that have consented to such service.



                                                 /s/ Hugh M Ray, III
                                                 Hugh. M. Ray, III




                                                                                    4813-4357-2642.v2
